Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 7/26/22. Applicant’s arguments have been considered but are not found entirely persuasive.  Claims 1 and 27-45 are pending.  This Action is FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US 2014/0342234 A1 in view of Yu et al., US 2017/0170511 A1, and further in view of Han et al., CN 107994232 A.
Guo teaches a method for preparing a sulfur-carbon composite, an electrode material and a lithium-sulfur battery comprising the sulfur-carbon composite (abstract).  The sulfur-carbon composite, which comprises a carbon-carbon composite substrate (CNT@MPC) and sulfur loaded into the carbon-carbon composite substrate.  The carbon-carbon composite substrate (CNT@MPC) is formed by carbon nanotubes (CNTs) and a microporous carbon (MPC) coating layer applied onto the surface of the carbon nanotubes (CNTs) [0005].  See also Figures 1-5.  At least Figure 1 shows the carbon-carbon composite substrate is microporous and has a honeycomb structure (note the scale bar and micropores shown in the figure).
Example A of Guo teaches a lithium sulfur battery having an anode, a cathode comprising the sulfur-carbon composite (carbon-carbon composite substrate (CNT@MPC) with sulfur loaded into the carbon-carbon composite substrate), a separator and an electrolyte.  The CNT@MPC composite had a diameter of 160-220 nm (thickness of carbon coating layer was 60-80 nm) and a BET specific surface area of 625 m2/g.
Guo teaches the microporous carbon (MPC) coating layer has a BET specific surface area of 500-900 m2/g and an average pore diameter of 0.4-1.0 nm. Such microporous structure is beneficial to enhance the utilization of sulfur, and also helps to limit the dissolution of polysulfides into electrolytes, and thus improves the cyclic stability of sulfur. The microporous carbon (MPC) coating layer has a thickness of 30-150 nm.  Sulfur is finely dispersed in the microporous carbon (MPC) coating layer, preferably at a nano-scale level or even a molecular scale level (considering the diameter of a single S8 molecule is around 0.7 nm), which ensures a high electrochemical activity and utilization of sulfur. The carbon nanotubes (CNTs) have a diameter of 5-100 nm. The length of the carbon nanotubes (CNTs) used here is not particularly limited, for example less than 5 m, 5-15 m, or more than 15 m. There is no limit to the specific form of the carbon nanotubes (CNTs) used. Single-walled carbon nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs) and multi-walled carbon nanotubes (MWNTs) are usable, but multi-walled carbon nanotubes (MWNTs) are preferred. The sulfur-carbon composite has a sulfur load amount of 20-90 wt %, most preferably 33-60 wt %, based on the total weight of the sulfur-carbon composite.  The carbon-carbon composite substrate has a coaxial cable-like structure [0025-0031].
Guo does not explicitly recite the carbon-carbon composite substrate (CNT@MPC) has elastic properties.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Yu teaches though CNTs are physically bonded together, the sponge is elastic and can recover to its original shape after removing a gentle finger pressure [0040].  Guo teaches a carbon-carbon composite substrate (CNT@MPC).  One of skill would have known the carbon-carbon composite substrate (CNT@MPC) of Guo would have had an elastic property as taught by Yu.  Yu teaches a CNT@MPC sponge structure has an elastic property.  Guo at least suggests the claimed areal density of the plurality of sulfur nanoparticles.  Guo teaches the same diameter and mass content of sulfur nanoparticles contained in the sulfur-carbon composite.  Furthermore, Yu teaches an electrode film comprising a sulfur area loading weight of 4 mg/cm2 and 60 wt% of sulfur [0021] was known in the art.  Both Yu and Guo teaches a CNT@MPC composite structure loaded with sulfur for use as a cathode for a lithium sulfur battery.
Regarding at least claims 30, 36 and 40, Guo teaches the amount of the one or more carbon sources used can be easily determined by a person skilled in the art based on the expected thickness of the microporous carbon (MPC) coating layer.  Preferably, the one or more carbon sources can be used in an amount of 1-10 g per 100 mg carbon nanotubes [0046].
Furthermore, Han teaches a carrier material used as a positive or a negative electrode active material carrier of a lithium sulfur battery. The carrier material (carbon nanotube sponge) has a spherical carbon skeleton formed by intertwining and winding carbon nanotubes and an amorphous carbon layer (title).  The amorphous carbon layer is formed on the outer surface of the spherical carbon skeleton. The spherical carbon skeleton has an average diameter of 0.1-4 m. The amorphous carbon layer has a thickness of 0.1-10 nm. The spherical carbon skeleton has porosity of 20-60% (abstract).  See also at least Figures 1 and 2 (note the scale bars).  The amorphous carbon is coated on the surface of the carbon skeleton.  As an improvement of the support material for a lithium-sulfur battery of Han, the mass ratio of the carbon nanotubes and the polymer compound is (0.1-10):1. The amount of polymer is relatively small, so that only a small, thin layer of amorphous carbon is formed on the surface of the carbon skeleton (bottom page 2 of translation).  
The claims are directed toward a lithium-sulfur battery cathode, a product.  Limitations regarding methods of making the lithium-sulfur battery cathode are not given patentable weight in the absence of unexpected results.  See MPEP 2113.  The limitations of claim 35 are process limitations that do not impart further structure to the claimed lithium sulfur battery cathode, and thus, are not given patentable weight.  
Allowable Subject Matter
Claims 1 and 27-39 are allowed.  
The following is an examiner’s statement of reasons for allowance: the claims are directed toward a lithium-sulfur battery cathode consisting of a carbon nanotube sponge and a plurality of sulfur nanoparticles as recited by at least claim 1 or at least claim 36.  The carbon nanotube sponge has elasticity and consists of a carbon layer and a plurality of carbon nanotubes entangled with each other as recited by at least claim 1 or claim 36.  The prior art does not teach the claimed cathode consisting of a carbon nanotube sponge and a plurality of sulfur nanoparticles as recited by at least claim 1 or at least claim 36..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive regarding at least claim 40.  See the Office Action of 6/23/22 for the reasons for maintaining the rejection of at least claim 40.
Guo teaches the carbon nanotubes (CNTs) have a diameter of 5-100 nm. The length of the carbon nanotubes (CNTs) used here is not particularly limited, for example less than 5 m, 5-15 m, or more than 15 m. There is no limit to the specific form of the carbon nanotubes (CNTs) used. Single-walled carbon nanotubes (SWNTs), double-walled carbon nanotubes (DWNTs) and multi-walled carbon nanotubes (MWNTs) are usable, but multi-walled carbon nanotubes (MWNTs) are preferred [0025-0031].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727